Section 3029 of the Code of 1907 authorizes the establishment and the license of ferries by the court of county commissioners "only at the crossing of a river at a point where a public road has been established." Tuscaloosa County v. Foster, 132 Ala. 392,31 So. 587. This section also provides:
"But no license for a ferry shall be granted until thirty days' notice of the intended application shall have been given, by notice published in a newspaper and posted at the courthouse door, and at three other public places in the county, two of which shall be in the immediate vicinity where it is proposed to establish such ferry."
The statute does not prescribe the contents of the notice, but necessarily contemplates that it shall set forth the point at which it is to be established, one over which the commissioners' court has jurisdiction, ex vi termini, at the crossing of a public river where a public road intersects the same on each side. The giving of this notice is, under the statute, a condition precedent to granting a license and is a jurisdictional fact. Commissioners' Court v. Holland, 177 Ala. 60,58 So. 270 and cases there cited; Noble v. Union River Logging Railroad, 147 U.S. 165, 13 Sup. Ct. 271, 37 L.Ed. 123; Guaranty Trust Co. v. Green Cove Railroad Co., 139 U.S. 137,11 Sup. Ct. 512, 35 L.Ed. 116. The record not only fails to disclose this jurisdictional fact, but affirmatively shows that a legal notice was not and could not have been given, as it shows the issuance of the license to this complainant on April 3d at a point where a road had been finally established just four days prior thereto.
We are, of course, aware of the fact that the Alabama case, supra, dealt with the order of the commissioners' court when it was one of limited jurisdiction and that it is now one of general powers as to roads, ferries, etc. Section 3312 of the Code of 1907; Edwards v. Bibb County, 193 Ala. 554, 69 So. 449. This change, however, does not dispense with the necessity for the existence of jurisdictional facts, but merely raises a presumption that they existed, and dispenses with the necessity for the recital of same in the orders and minutes of said court to sustain the same upon collateral attack. But when said proceedings disclose the want of a jurisdictional fact essential to authorize or support the order, the same is void on its face and subject to collateral attack.
The present statute is unlike the one as considered in the cases of Collins v. Ewing, 51 Ala. 101; State v. Commissioners of Talladega, 3 Port. 412, as the statute as it then existed had no such requirement as to the notice here dealt with and as a condition precedent to granting the license.
The trial court did not err in declining to issue the injunction sought by the complainant, and its action is affirmed.
Affirmed.
SAYRE, GARDNER, and MILLER, JJ., concur.
                              On Rehearing.